Title: Thomas Jefferson’s Notes on Monticello Plantings, 16 March 1811
From: Jefferson, Thomas
To: 


          
            
          
          
            
              
            
            
         
              
            
            
            
            almonds
              apples
              Taliafer do
         
              
            
             
            apricots
             
            
         
              
            
            
             
            cherries 
            
            
            
         
              
            
             
            nectarines
             
            
         
              
            
             
            peaches
             
            
         
              
            
            pears 
            
         
              
            
            
             
            plumbs
            
             
            
         
              
            
             
            quinces
            
         
              
            
            vacancies 
            
         
            
            
              a.
              
            
         
              
            
         
              
            
         
              
            
         
              2.
         
              
            
         
              2.
         
              
            
         
              
            
         
              
            
         
              
            
            
              b.
              
            
         
              
            
         
              
            
         
              
            
         
              2.
         
              
            
         
              3.
         
              
            
         
              
            
         
              
            
         
              
            
            
              c.
              
            
         
              
            
         
              
            
         
              
            
         
              5.
         
              
            
         
              2.
         
              
            
         
              
            
         
              
            
         
              
            
            
              d.
              
            
         
              
            
         
              
            
         
              
            
         
              2.
         
              5
         
              5.
         
              
            
         
              1.
         
              
            
         
              
            
            
              e.
              
            
         
              
            
         
              
            
         
              
            
         
              4
         
              
            
         
              17.
         
              
            
         
              1.
         
              
            
         
              
            7.
            
            
              f.
              
            
         
              
            
         
              
            
         
              1.
         
              10.
         
              
            
         
              14.
         
              
            
         
              
            
         
              5.
         
              
            
            
              g.
              
            
         
              6
         
              
            
         
              6.
         
              
            
         
              
            
         
              16.
         
              
            
         
              
            
         
              
            
         
              
            
            
              h.
              
            
         
              11
         
              
            
         
              
            
         
              1.
         
              
            
         
              19.
         
              
            
         
              
            
         
              
            
         
              
            15.
            
            
              i.
              
            
         
              15
         
              
            
         
              
            
         
              1.
         
              
            
         
              22.
         
              
            
         
              
            
         
              
            
         
              
            7.
            
            
              j.
              
            
         
              17
         
              
            
         
              
            
         
              1.
         
              
            
         
              15
         
              
            
         
              
            
         
              
            
         
              
            
            12 
            11.
         
            
            
              k.
              
            
         
              4
         
              
            
         
              
            
         
              10.
         
              
            
         
              26
         
              
            
         
              
            
         
              
            
         
              
            1.
            
            
              l.
              
            
         
              5
         
              
            
         
              
            
         
              8.
         
              
            
         
              11
         
              
            
         
              
            
         
              
            
         
              
            
            15 
            16
         
            
            
              m.
              
            
         
              11
         
              
            
         
              
            
         
              1.
         
              
            
         
              
            
         
              2.
         
              
            
         
              
            
         
              
            6.
            
            
              n.
              
            
         
              
            
         
              6
         
              
            
         
              
            
         
              
            
         
              5.
         
              
            
         
              
            
         
              
            
         
              
            1.
            
            
              o.
              
            
         
              
            
         
              3
         
              
            
         
              1.
         
              
            
         
              2.
         
              
            
         
              
            
         
              
            
         
              
            3.
            
            
              p.
              
            
         
              
            
         
              3
         
              
            
         
              
            
         
              
            
         
              1.
         
              
            
         
              
            
         
              
            
         
              
            3.
            
            
              q.
              
            
         
              
            
         
              3
         
              
            
         
              
            
         
              
            
         
              
            
         
              
            
         
              
            
         
              
            
         
              
            1.
            
            
              
            total
         
              
            
         
              69.
         
              15
         
              7
         
              48
         
              5.
         
              
            160
         
              2.
         
              2
         
              5
         
              
            71
            
            
              
            384.
         
            
          
          the vacancies to be filled in 1811. as follows
          
            
              e.
              7. cherries.viz. –1.2. + 1.4.6.7.8.
            
            
              h.
               15. pippins.–1.+2.3.5.7.13.14.16.18.19.22.23.24.25.26.
            
            
              i.
               7. Spitzenbgs +5.8.13.16.17.24.26.
            
            
              j.
                11. calvites–1.2.+ 2.9.12.13.16.17.24.25.26
            
            
              k.
              1. qu? 16.
            
            
              l.
               16. paccans. –2+1.2.6.8.13.16.20.23.24.25.26 27.28.31.36.
            
            
              m.
              6. pears. –1.+9.11.29.33.
            
          
          n.1 + o.3. + p.3. + q.1. = 8. Taliafers.
          
          1811. Mar. 16. in the row e. I found +5. d therefore planted e–1–2+1+4+5 with Tuckahoe grey hearts from mr Coles
         